Citation Nr: 1412355	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  05-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney, James G. Fausone


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, and from September 1970 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision, which denied service-connection for arthritis of the bilateral hands and continued the 20 percent evaluation of the service-connected low back disability.  

The Veteran and testified at a Board hearing before the undersigned Veterans Law Judge in June 2007.  A transcript of the hearing is associated with the claims file.

In an August 2012 Board decision, the Board found that the Veteran's testimony during the June 2007 Board hearing raised the issue of entitlement to TDIU due to his low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board remanded the TDIU claim for additional development.  The requested action was taken, as discussed in further detail below, and the case has been returned to the Board for adjudication.

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA. The Board has reviewed both the paper and electronic claims files in rendering this decision.

FINDINGS OF FACT

1.  The Veteran is service-connected for a low back disability, rated as 20 percent disabling.  

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected back disability precludes him from securing and following substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Board remanded the TDIU claim in August 2012 to provide the Veteran notice of how to substantiate a claim of entitlement to TDIU, obtain updated treatment records and provide a VA examination to address whether his service-connected back disability precluded him from maintaining substantially gainful employment consistent with his education and occupational experience.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A September 2013 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 2013 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record indicates Veteran has failed to complete and return a VA form 21-8490 (Veteran's application for Increased Compensation Based on Unemployability) provided with the September 2013 VCAA letter regarding his claim for TDIU.

VA has also met its duty to assist the Veteran in the development of the claim.  Social Security Administration (SSA) disability records and private treatment records identified have been associated with the file.  Negative responses for private treatment records that are no longer in existence have been documented.  VA treatment records and examinations have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.   

The Veteran has been afforded a VA examination most recently conducted in September 2013.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The VA examiner considered Veteran's description and history of his symptoms, employment history, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition with a clear opinion and rationale connecting the evidence to his conclusions.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

TDIU 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) .

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Extraschedular Analysis

The Veteran is service-connected for a low back disability evaluated at 20 percent disabling.  The Veteran, accordingly, does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits. 

It is the Veteran's contention that he is unable to work due to symptoms related to his service-connected back disability.  As noted above, the primary inquiry is whether the Veteran's service connected disability is alone sufficient enough to produce unemployability.  

The Veteran has provided a post-military work history during VA examinations and on his application for SSA disability benefits.  He reported post military he worked part time doing yard work and alternatively reported working as a police officer for four years prior to finding a job as a foreman in a paper mill.  See VA examinations from March 2008 and September 2013.  He worked at the paper mill nearly 20 years, described as "on and off" from 1979 to 1999.  The Veteran reported on his SSA application he worked as a truck driver from 1999 to 2000 and from 2000 to 2001 he worked for a cable and phone company.  The Veteran worked as an "assistance electrician" until 2005.  The evidence indicates Veteran has been employable for over 20 years since being evaluated as 20 percent disabled due to his service-connected back disability.  

The Veteran has provided lay statements asserting back pain and other medical conditions have prevented him from working.  During VA treatment in October 2006 the Veteran reported he hadn't worked since March 2006 because he became dizzy while working outside.  The Veteran testified during his June 2007 Board hearing that the lower part of his back and his shoulders prevented him from working.  In January 2008, he submitted a statement claiming his back and hands predominately prevented him from working.  During a March 2008 VA examination the Veteran reported he stopped working because he could not work in 2005 due to multiple medical conditions including carpel tunnel, his back, his shoulder and "everything else."  During a June 2008 VA examination the Veteran reported he had been "out of work" as of April 2005 and described he received SSA disability based on multiple conditions.  The Veteran is competent to provide a description of his work history and symptoms of pain.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995)(flatfoot).  Although the Veteran has provided consistent complaints of back pain as a factor in his occupational impairment, the Board notes that these complaints are not in isolation from other medical conditions.  For this reason, the Board finds the Veteran's lay statements to be of very limited probative value in determining whether his service-connected back disability alone renders him unable to secure or maintain substantially gainful employment.

A review of the Veteran's Social Security Administration  (SSA) records shows that he is in receipt of SSA disability benefits for primarily for diabetes and secondarily for coronary artery disease-neither of which are service-connected.  Moreover, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim]. 

The Board has also reviewed VA and private treatment records.  Repeated treatment for complaints of back pain is noted.  However, these reports do not demonstrate that the disorder is more severe than contemplated by any VA examination of record, including the 2013 VA examination.  Further, these reports are silent for any opinion that the Veteran's service-connected back disorder hindered the Veteran from securing and maintaining substantially gainful employment.  

The 2013 VA examiner found that the Veteran's low back disability did not render him unemployable.  The Veteran was diagnosed with a subclinical service-connected lumbar strain and lumbar spondylosis.  The VA examiner explained the lumbar spondylosis condition was not the same as or a result of the lumbar strain.  The physician further distinguished that lumbar spondylosis was not caused by service or a service connected condition.  As per medical literature, the condition is an inevitable consequence of aging regardless of race, professional background, military background or history of traumas.  Further, the non-service connected condition of lumbar spondylosis caused a mild functional limitation.   The VA examiner determined that there was no objective evidence of the presence of any impairment of mind or body which was sufficient to render it impossible to follow a substantially gainful occupation.  It is expected of people with similar medical diagnosis and radiological findings of being capable of sedentary to moderate physical activity, if they chose to do so.  The Board finds negative opinion and rationale highly probative as there is a thorough there is no medical evidence to the contrary. 

The Board is cognizant that in rendering diagnoses, the VA examiner distinguished between the Veteran's service-connected lumbar strain and his current lumbar spondylosis, which is a distinction that was not made when the Board adjudicated his claim for a higher disability rating in August 2012.  However, it is clear that the VA examiner made no such distinction when rendering an opinion on employability, as the examiner specifically found there was no objective evidence of the presence of any impairment of mind or body which was sufficient to render it impossible to follow a substantially gainful occupation.  The Board finds this opinion to be the most probative evidence of record.

In summary, the most probative evidence of record does not suggest that the Veteran's unemployable solely as a result of his service-connected disability.  Further, the record is negative for medical evidence to show that the Veteran is incapable of performing sedentary to moderate work due to his low-back disability.  

The Veteran's service-connected disability has not been, in the Board's determination, so severely disabling as to have rendered him unable to secure or follow substantially gainful employment.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.  The preponderance of the evidence is against this claim.  Accordingly, it must be denied.


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


